Citation Nr: 0938364	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1989. 
 



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case has since been 
transferred to the New York, New York VARO. 

The case was remanded in April 2008 for further development.

The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Service treatment records reflect that the Veteran sustained 
a right eye injury when cleaning a weapon in October 1987.  
In May 2008, the Veteran was afforded a VA eye examination to 
determine the nature and etiology of his right eye disorder.  
The physician who performed the examination stated that the 
Veteran requested to defer the dilated retinal examination 
for a later date when he would not be driving.  The VA 
examiner stated that he would also do a cycloplegic 
refraction and reassess the magnitude of strabismus at that 
time.  The Veteran was never rescheduled for a VA 
examination.  VA has a duty to provide a medical examination 
and opinion when the evidence reflects an in-service event, a 
current disability and an indication that the current 
disability may be associated with his service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Given that the Veteran 
appeared for the VA examination and requested to be 
rescheduled for the eye component of his examination, the 
Board will afford the Veteran one more opportunity for an 
examination.  Therefore, the case is remanded in order to 
comply fully with the VA's duty to assist.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
eye examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed right eye 
disorder.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
any chronic eye disability, other than 
refractive error, etiologically related 
to service and specifically to his 
October 1987 right eye injury.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

2.  After completion of the above 
development, the Veteran's claims of 
service connection for a right eye 
disorder should be readjudicated.  If the 
determination of the claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B.




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


